DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending and have been examined in this application.
Claims 1-2, 7-8, and 13-18 are currently amended.
Claims 3-6 and 9-12 are original.

Response to Amendment
Applicant’s amendments filed 17 December 2020 have overcome the previous claim objections and rejections under 35 U.S.C. 112, 101, and 103. Therefore, the claim objections and rejections under 35 U.S.C. 112, 101, and 103 have been withdrawn. However, new claim objections and grounds of rejection have been necessitated, below.

Response to Arguments
Applicant’s arguments filed 17 December 2020 have been fully considered but are moot because all of the previous rejections have been withdrawn.

Claim Objections
Claims 1, 7, and 13 are objected to for the following minor informalities:
Claims 1, 7, and 13 recite the limitation “wherein the second image is used”. It may be unclear what “used” means in this context (i.e., what is the second image being used for?).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 7, and 13 recite the limitation “recognizing the state of the traffic lights at the target moment, according to the location information of the traffic lights at the target moment, and one image of the first image and second image, wherein the second image is used only if the first image is unusable
The nearest relevant excerpt from the disclosure states, “For example, it is feasible to recognize the state of the traffic lights collected at the target moment by analyzing the total graph of the first image or second image. The analyzing total graph here means according to shape features of the traffic lights, looking in the image for a graph conforming to the shape features of traffic lights, and recognizing a color of the graph conforming to the shape features of traffic lights, and thereby recognizing the traffic lights. Since the long-focus camera sees far and can capture the traffic lights ahead in the road, the total graph analysis is preferentially performed for the first image. If the state of traffic lights at the target moment can be recognized according to the first image, the process ends up. Otherwise, if an identifier similar to the traffic lights is not in the first image after the total graph analysis is performed for the first image, the state of the traffic lights at the target moment are not recognized after the total graph analysis is performed for the first image, whereupon it is feasible to continue to perform total graph analysis for the second image and recognize the state of traffic lights at the target moment.” (see p. [0079] of the published application).
The specification fails to define the term “unusable”. In fact, it appears the process of determining that the state of the traffic light is not recognized in the first image is an example of “using” the first image. Accordingly, the first image is “usable” to determine whether total graph analysis should be performed on the second image. The specification also fails to restrict the process to using the second image only if the first image is unusable (the total graph analysis is preferentially performed for the first image).
Dependent claims 2-6, 8-12, and 14-18 fail to cure the deficiencies of the independent claims from which they depend.

Allowable Subject Matter
Claim(s) 1-18 would be allowable if the rejections under 35 U.S.C. 112 were overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ben Shalom et al. (Pub. No.: US 2016/0306361 A1) teaches using monocular image analysis and/or stereo image analysis from a single camera to identify traffic lights.
Hardy (Pub. No.: US 2020/0086791 A1) teaches compensating for a partially obscured camera lens by creating a composite image.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662